Citation Nr: 1021224	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  02-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to April 
1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision 
issued by the RO, which in pertinent part denied entitlement 
to TDIU rating.  

In July 2007, the Board denied the Veteran's claim for 
entitlement to a TDIU rating.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claim (Court).  In March 2008, the Court granted a Joint 
Motion to vacate the July 2007 decision and to remand the 
matter for further development.  Subsequently, the Board 
remanded the issue for further development of the record in 
August 2008.  The development has been completed, and the 
case has been returned to the Board for further review.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The evidence of record demonstrates that the Veteran is 
not precluded from maintaining substantially gainful 
employment solely as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2004, July 2006 and December 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the denial of entitlement to a TDIU 
rating in a notice of disagreement, no further duty to inform 
him of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran in 
March 2006 and December 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).

Factual Background and Analysis

The record shows that the Veteran is currently service-
connected for degenerative arthritis of the cervical spine 
(40 percent) and depression (30 percent); his combined rating 
for service-connected disabilities is 60 percent.  Thus, the 
Veteran does not meet the rating criteria outlined above for 
consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).

Notwithstanding, the probative question in TDIU claims is 
whether service-connected disabilities alone preclude a 
claimant from engaging in substantially gainful employment 
(i.e., work that is more than marginal, that permits the 
individual to earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  Marginal employment is not considered 
substantially gainful employment, and, as noted above, is 
generally shown when a Veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

In a March 2001 VA examination, the examiner found that the 
Veteran was incapacitated at the present time because of the 
ruptured cervical disc.  The examiner explained that the 
Veteran could not do any kind of work that involved pulling 
on wrenches or bending over because of the neck symptoms.  
However, the examiner noted the Veteran would probably 
improve with an anterior disc excision associated with an 
anterior cervical fusion.  In the interim, however, the 
examiner explained that the Veteran was totally disabled for 
any kind of work that he was qualified for until something 
could be done about his neck disability.

In a June 2005 VA examination, the examiner found that the 
Veteran would be suitable for sedentary work.  In this 
regard, the examiner explained that the Veteran worked three 
to four hours a day, although he did experience flare-ups of 
symptoms on a daily basis.

In an April 2006 statement, the Veteran's mother (and 
employer) reported that the Veteran no longer worked three to 
four hours a day.  The mother explained that the Veteran 
tried performing sedentary work but was unable to do it.  To 
that end, the mother opined that he was unable to secure or 
hold a job in his condition.

In January 2010, the Veteran underwent a VA mental health 
consultation.  The nurse noted that the Veteran had been 
referred by his primary care physician for complaints of 
depression.  He reported having been treated by VA in 2007, 
and used medication to help him sleep.  He was not taking 
antidepressant medication because, "it gave me such a dry 
mouth, it was not pleasant."  Following an evaluation, mood 
disorder secondary to general medical condition (chronic neck 
pain) was diagnosed.  A Global Assessment of Functioning 
(GAF) Scale score of 55 was assigned.

In the March 2010 VA examination, the examiner stated, "with 
as much medical certainty as possible," that the Veteran's 
neck disability did not make him unemployable.  The examiner 
explained that C5-C6 osteoarthritis (the Veteran's 
disability) was an exceedingly common problem which was 
eminently correctable with surgery.  In this regard, the 
examiner noted that the Veteran had avoided the recommended 
surgery for nine years and thus had not obtained for himself 
the appropriate treatment.  To that end, the examiner noted a 
VA record in 2001 offering surgical intervention.  The 
Veteran failed to pursue the appropriate treatment to correct 
the problem.  The examiner noted that when asked directly, 
the Veteran did not have an explanation for why he had not 
sought the appropriate treatment for his disability.  The 
Veteran attempted to rationalize with "my stuff got all 
messed up."  However, the examiner noted that it was beyond 
reason to try and understand why the Veteran had not pursued 
the appropriate medical treatment.

The examiner further explained that the Veteran needed to 
cease smoking.  In this regard, the examiner explained that 
smoking was notoriously bad for the health of the spine, 
including the cervical spine.  The examiner advised the 
Veteran to consult a neurosurgeon, who would likely recommend 
surgery, which the Veteran should have, as it was the 
standard of care for the C5-C6 osteoarthritis.

The examiner stated, "there is absolutely no chance that the 
Veteran's service-connected degenerative arthritis of the 
cervical spine alone or in combination with his other 
service-connected disability (depression) are of such 
severity that he is unable to obtain or maintain 
substantially gainful employment."  The examiner reiterated 
that the cervical spine disability was eminently correctable.

The examiner noted the mother's (employer's) April 2006 
statement that the Veteran was unable to secure or hold a job 
in his condition.  However, the examiner highlighted the fact 
that the mother did not address why the Veteran failed to 
obtain the treatment that was recommended.

The examiner also noted the March 2001 and June 2005 VA 
examinations which essentially indicated the Veteran was 
unable to work in his condition.  However, the examiner 
disagreed with these conclusions reached because the Veteran 
was eminently able to work in a sedentary position.  To that 
end, the examiner asked the Veteran about desk-type work.  
The Veteran essentially responded that he was a mechanic and 
desk-type work was not what he wanted to do.  In this regard, 
the Veteran analogized his having to do desk work to being a 
caged animal.  To that end, the Veteran equated desk-type 
work to a loss of freedom and thus defeating because it 
prevented him from being a mechanic.  However, the examiner 
reiterated that the Veteran was absolutely capable of 
sedentary/office/desk-type work.  In this regard, the 
examiner explained that the Veteran's level of education 
would not be a bar.  Again the examiner reiterated that the 
Veteran was capable of desk-type work in his current 
condition; he was definitely able to do desk work starting 
immediately.

The examiner indicated that if the Veteran pursued the 
appropriate course of treatment, the Veteran even had the 
potential to return to a more active-type job such as being a 
mechanic.  In any event, the examiner concluded that the 
Veteran was currently employable even in his present 
condition for office-type/sedentary work.  The examiner again 
advised the Veteran to pursue the appropriate treatment for 
his disability which was eminently correctable.

Based on this review of the record, it is clear that the 
Veteran is not currently unemployable due solely to his 
cervical spine and depression disabilities.  In this regard, 
in January 2010, the Veteran was noted not to be taking 
antidepressant medications because of dry mouth issues.  In 
the March 2010 VA examination, the examiner found the Veteran 
capable of gainful employment.  The Board acknowledges that 
March 2001 VA examination report and an April 2006 statement 
from the Veteran's mother (employer) suggest the Veteran is 
unemployable because of his cervical spine disability; 
however, what is painfully lacking in these records is any 
discussion of the Veteran's failure to obtain the appropriate 
treatment.

Regardless, in the March 2010 VA examination report, the VA 
physician explained in great detail that the Veteran was 
currently employable, albeit, not for the mechanic work that 
he sought.  To that end, the VA physician had before him the 
Veteran's entire claims folder, including the records 
indicating the Veteran was unemployable, and unlike those 
records, the VA examiner did address the Veteran's failure to 
obtain the appropriate treatment.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, neither the VA examiner in March 2001 nor the 
Veteran's mother analyzed all of the data, including that 
information related to the Veteran's failure to obtain the 
appropriate treatment and the resultant impact thereof on his 
ability to work.  This defect in the opinions leads the Board 
to conclude that the March 2010 VA examination is the most 
complete assessment of the impact of the Veteran's service-
connected disabilities on his ability to work.  That opinion, 
that unequivocally the Veteran is employable is supported by 
the evidence.  

As noted, regardless of the foregoing, TDIU benefits cannot 
be granted because the Veteran's service-connected 
disabilities, combined 60 percent disabling, do not meet the 
schedular requirement.  38 C.F.R. § 4.16(a).  Hence, the 
Board will deny the claim for a TDIU.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


